DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/30/2018, 1/8/2021, and 3/12/2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 5 is objected to because of the following informalities:  Line 5 of claim 5 currently reads “a material depositing component using the energy component interface”. Examiner assumes this should actually read “a material depositing component using the material depositing component interface” Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  Line 1 of claim 7 currently reads “The control system of claim 6, further”; however, examiner assumes this should read “The control system of claim 6, further comprising”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-10, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duignan (US Patent No. 6,583,381) in view of Napadensky et al. [Napadensky] (US PGPub 2010/0191360).

As to claim 1

an energy component interface (communication link 19, see Fig. 1);
control logic (control unit 18, see Fig. 1) to:
control, in forming an output object (three-dimensional structures; see column 8, lines 37-38/miniature structures; see column 12, lines 30-31) that is specified in a print job (design concept; see column 12, line 30), an energy component (laser 12, see Fig. 1) using the energy component interface (see column 5, lines 35-40); and
wherein the control logic controls the energy component to implement anyone of a plurality of modes (two modes of operation: “material removal” mode of operation and “material transfer” mode of operation; see column 6, lines 9-11) for the three-dimensional printer, in which each mode, when selected, causes the control logic to modulate one or more operational parameters (regulates the parameters of energy beam 13; see column 5, line 36/manipulates the material carrier element 14 within gap 15; see column 5, lines 58-59)  of at least one of the energy component or agent depositing component (see column 5, lines 35-37 and lines 57-59; also see column 6, lines 8-22).

From Duignan

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Though Duignan discloses the control system comprising the energy component interface and control logic to control an energy component and modulate operational parameters of the energy component; Duignan fails to specifically disclose the control system comprising an agent depositing component interface and the control logic controlling an agent depositing component to implement anyone of a plurality of modes and modulating operational parameters of the agent depositing component.
Napadensky discloses a control system comprising:
control logic (control unit 52, see Fig. 1a) to:
control, in forming an output object (three-dimensional object 12; see Fig. 1a) that is specified in a print job (fabrication instructions; see paragraph 0185, line 7) (see paragraph 0185, lines 3-13), an energy component radiation source 26, see Fig. 1a) 
wherein the control logic controls the energy component and the agent depositing component to implement anyone of a plurality of modes (at least two operation modes; see paragraph 0186, line 2) for a three-dimensional printer, in which each mode, when selected, causes the control logic to modulate one or more operational parameters (physical properties; see paragraph 0198, line 4) of at least one of the energy component or agent depositing component (see paragraphs 0196-0198).















From Napadensky


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Duignan’s invention with Napadensky’s in order to also control deposition of an agent (color), since doing so would assist in fabricating an object which comprises material with a predetermined value of an attribute (including color) (see Napadensky paragraph 0273, lines 5-9).

As to claim 2
Napadensky discloses the control system of claim 1, wherein the control logic is further to:
alter the implementation of the selected mode based on a parameter of the print job (and paragraph 0185, lines 3-13).

As to claim 3


As to claim 4
Napadensky discloses the control system of claim 1, wherein the control logic is further to:
trigger providing a user interface (user interface 16, see Fig. 1a) to enable a user to select any one of the plurality of modes (see paragraph 0190, lines 1-4).

As to claim 5
Duignan discloses the control system for the three-dimensional printer of claim 1, the control system further comprising:
a material depositing component interface (communication link 20, see Fig. 1), wherein the control logic is further to control, in forming the output object that is specified in the print job, a material depositing component (material carrier element 14, see Fig. 1) using the energy component interface (see column 5, lines 57-61).

As to claim 6
Duignan and Napadensky disclose the control system for the three-dimensional printer of claim 5, wherein the control logic controls the material depositing component to implement any one of the plurality of modes for the three-dimensional printer, in which each mode, when selected causes the control logic to modulate an operational 

As to claim 8
Napadensky discloses the control system of claim 1, wherein the plurality of modes includes a first mode (first operation mode; see paragraph 0186, lines 2-3).

As to claim 9
Napadensky discloses the control system of claim 8, wherein the control logic modulates the operational parameters for at least one of the energy component, material depositing component or agent depositing component to a preset range (predetermined mix ratio) that prioritizes a cosmetic parameter of the print job, based at least in part on the first mode being selected (see paragraph 0246, lines 1-7).

As to claim 10
Napadensky discloses the control system of claim 8, wherein the control logic modulates a preset range of operational parameters for at least one of the energy component, material depositing component or agent depositing component to a preset range that prioritizes a layering speed of the material depositing component, based at least in part on the first mode being selected (see paragraph 0245 lines 3-8 and paragraph 0246, lines 7-13).

As to claim 12

receiving a print job (design concept; see column 12, line 30) for an output object (three-dimensional structures; see column 8, lines 37-38/miniature structures; see column 12, lines 30-31);
determining a setting of a plurality of settings, based on a selected mode of a plurality of modes (two modes of operation: “material removal” mode of operation and “material transfer” mode of operation; see column 6, lines 9-11); and
modulating one or more operational parameters (regulates the parameters of energy beam 13; see column 5, line 36/manipulates the material carrier element 14 within gap 15; see column 5, lines 58-59) of at least one of an energy component (laser 12, see Fig. 1), a material depositing component (material carrier element 14, see Fig. 1), based on the determined setting (see column 5, lines 35-37 and lines 57-59; also see column 6, lines 8-22).
Though Duignan discloses the method modulating one or more parameters of at least one of an energy component or material depositing component based on a determined setting; Duignan fails to specifically disclose modulating parameters of an agent depositing component based on the determined setting.
Napadensky discloses a method modulating parameters (physical properties; see paragraph 0198, line 4) of an agent depositing component (supply apparatus 50, see Fig. 1a) based on a determined setting (operation mode of system 10; see paragraph 0185, line 5) (see paragraph 0185, lines 3-13 and paragraphs 0196-0198).
color), since doing so would assist in fabricating an object which comprises material with a predetermined value of an attribute (including color) (see Napadensky paragraph 0273, lines 5-9).

As to claim 13
Napadensky discloses the method of claim 12, wherein modulating the one or more operational parameters is further based on a parameter of the print job (see paragraph 0185, lines 3-13).

As to claim 14
Napadensky discloses the method of claim 13, wherein the parameter of the print job includes a build material type (see paragraph 0181, lines 4-6 and paragraph 0185, lines 3-13).

As to claim 15
Duignan discloses a three-dimensional printer system (apparatus 10, see Fig. 1), comprising:
an energy component (laser 12, see Fig. 1);
a material depositing component (material carrier element 14, see Fig. 1), including a first receptacle (deposition layer 16, see Fig. 1);
a control system (control unit 18, see Fig. 1) to:

wherein the control system enables the three-dimensional printer system to be operable in a plurality of modes (two modes of operation: “material removal” mode of operation and “material transfer” mode of operation; see column 6, lines 9-11), in which each mode, when selected, affects one or more physical properties of the output object (“material removal” mode removes material from the workpiece and “material transfer” mode adds material to the workpiece); and
wherein the control system modulates one or more operational parameters (regulates the parameters of energy beam 13; see column 5, line 36/manipulates the material carrier element 14 within gap 15; see column 5, lines 58-59) of the energy component, based at least in part on a selected mode of the plurality of modes (see column 5, lines 35-37 and lines 57-59; also see column 6, lines 8-22).
Though Duignan discloses the three-dimensional printer system comprising a control system which controls the energy component and the material depositing component and modulates operational parameters of the energy component and material depositing component; Duignan fails to specifically disclose the control system controlling an agent depositing component and modulating one or more operational parameters of the agent depositing component.
Napadensky discloses a three-dimensional printer system comprising:
an energy component (radiation source 26, see Fig. 1a);

an agent depositing component (supply apparatus 50, see Figs. 1a and 3a), including at least a second receptacle (container 58b, see Fig. 3a);
a control system (control unit 52, see Fig. 1a) to:
control operation of the energy component, the material depositing component and the agent depositing component, in forming an output object (three-dimensional object 12, see Fig. 1a) that is specified in a print job (fabrication instructions; see paragraph 0185, line 7) (see paragraph 0185, lines 3-13);
wherein the control system enables the three-dimensional printer system to be operable in a plurality of modes (at least two operation modes; see paragraph 0186, line 2), in which each mode, when selected, affects one or more physical properties (physical properties; see paragraph 0198, line 4) of the output object (see paragraphs 0196-0198).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Duignan’s invention with Napadensky’s in order to also control deposition of an agent (color), since doing so would assist in fabricating an object which comprises material with a predetermined value of an attribute (including color) (see Napadensky paragraph 0273, lines 5-9).


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duignan (US Patent No. 6,583,381), in view of Napadensky et al. [Napadensky] (US PGPub 2010/0191360), and further in view of Hartwell (US PGPub 2018/0063661).

As to claim 7
Duignan and Napadensky disclose the control system as cited in claim 6; however, Duignan and Napadensky fail to specifically disclose the control system further
a database to:
store a plurality of settings for each of the plurality of modes, wherein the control logic modulates one or more operational parameters of each of the energy component, the material deposit component and the agent depositing component based on the settings associated with the selected mode.
Hartwell discloses a control system comprising:
a database (memory 310, see Fig. 3/table 700, see Fig. 7) to:
store a plurality of settings (associated parameter settings; see paragraph 0054, lines 1-2) for each of a plurality of modes (high performance mode 702, standard mode 704, low-power mode 706; see Fig. 7/each mode; see paragraph 0054, line 2) (see paragraph 0054, lines 1-2), wherein a control logic (controller 304, see Fig. 3) modulates one or more operational parameters based on the settings associated with the selected mode (implements parameter settings; see paragraph 0054, lines 4-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Duignan’s and Napadensky’s inventions with Hartwell’s in order to control parameters based on retrieved settings associated with .

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Cited prior art, nor any other identified prior art, fails to specifically teach the control logic modulating operational parameters for at least one of the energy component, material depositing component or agent depositing component to a preset range that equally prioritizes a dimensional accuracy parameter, a strength parameter and a cosmetic parameter of the print job, based at least in part on the first mode being selected. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Michael J Brown/
Primary Examiner, Art Unit 2115